DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021, 05/04/2021, 05/13/2021, 06/17/2021, 07/30/2021, 09/16/2021, 10/26/2021, 11/11/2021, 11/25/2021, 12/20/2021, 01/28/2022, 02/07/2022, 02/22/2022, 04/08/2022, 06/07/2022, 06/17/2022, 08/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-75 of U.S. Patent No. 10,951,043 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made.
Instant app# 17/197987

US PAT: 10,951,043 B2
2) A first device, comprising: a display; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 

while displaying, on the display, a battery status indicator indicating a battery level of the first device without displaying a battery status for a second device different from the first device, detecting a first user input; 

and in response to detecting the first user input, concurrently displaying a first visual indictor of a battery level of the first device and a second visual indictor of a battery level of the second device different from the first visual indicator.
1) A first device, comprising: a display; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 

while the first device is in a wireless charging state in which the first device is being wirelessly charged by a wireless charging device and a visual indication of charge status for a second device is not displayed on the display of the first device, detecting that the second device has entered a wireless charging state in which the second device is being wirelessly charged by the wireless charging device; in response to detecting that the second device has entered the wireless charging state, displaying, on the display of the first device, a first visual indication of charge status for the second device that includes a charge level of the second device; detecting that the second device has been removed from the wireless charging device, wherein the first device is in the wireless charging state when the second device is removed from the wireless charging device; and in response to detecting that the second device has been removed from the wireless charging device, displaying, on the display of the first device, a second visual indication of charge status for the second device, wherein: the second visual indication is displayed at a location on the display of the first device that includes a charge level of the second device; and the second visual indication is initially displayed after detecting removal of the second device from the wireless charging device.
3) The first device of claim 2, the one or more programs further including instructions for: while concurrently displaying the first visual indictor of the battery level of the first device and the second visual indictor of the battery level of the second device, ceasing to detect communication between the first device and the second device; and subsequent to ceasing to detect communication between the first device and the second device, ceasing to display the second visual indicator of the battery level of the second device while continuing to display the first visual indicator of the battery level of the first device.
14) The first device of claim 1, the one or more programs further including instructions for, subsequent to displaying the first visual indication of charge status for the second device, and while first device and the second device are being wirelessly charged by the same wireless charging device: ceasing to display the first visual indication of charge status for the second device; while the display is inactive, receiving a user input associated with the device; and in response to receiving the user input associated with the device, displaying, on the display, a third visual indication of charge status for the second device.
4) The first device of claim 2, the one or more programs further including instructions for: while concurrently displaying the first visual indictor of the battery level of the first device and the second visual indictor of the battery level of the second device, ceasing to detect communication between the first device and the second device; and in response to ceasing to detect communication between the first device and the second device, ceasing to display the second visual indicator of the battery level of the second device while continuing to display the first visual indicator of the battery level of the first device.
14) The first device of claim 1, the one or more programs further including instructions for, subsequent to displaying the first visual indication of charge status for the second device, and while first device and the second device are being wirelessly charged by the same wireless charging device: ceasing to display the first visual indication of charge status for the second device; while the display is inactive, receiving a user input associated with the device; and in response to receiving the user input associated with the device, displaying, on the display, a third visual indication of charge status for the second device.
5) The first device of claim 2, wherein concurrently displaying the first visual indictor of the battery level of the first device and the second visual indictor of the battery level of the second device different from the first visual indicator further includes: in accordance with a determination that the first device is in a charging state, concurrently displaying the first visual indicator with a first charging status indicator; and in accordance with a determination that the second device is in a charging state, concurrently displaying the second visual indicator with a second charging status indicator.
4) The first device of claim 1, wherein one or more of displaying the first visual indication of charge status for the second device and displaying the second visual indication of charge status for the second device comprises displaying a charge status interface that includes a first charge status indicator associated with the first device and a second charge status indicator associated with the second device.
5) The first device of claim 4, wherein displaying the charge status interface comprises: displaying, on the display, the first charge status indicator that includes a charge level of the first device and an indication that the first device is currently charging; and displaying, on the display, the second charge status indicator that includes a charge level of the second device and an indication that the second device is currently charging.
6) The first device of claim 2, wherein the first visual indicator and the second visual indicator include at least one of a graphical indicator and a textual indicator.
6. The first device of claim 1, wherein displaying a charge level of a device includes displaying one or more of: a textual indication of charge level, a graphical indication of charge level, an animation representative of charge level, and a color-based indication representative of charge level.
7) The first device of claim 2, the one or more programs further including instructions for: while displaying the first visual indictor of the battery level of the first device and the second visual indictor of the battery level of the second device different from the first visual indicator: detecting a third device in communication with the first device; in response to detecting the third device, displaying a third visual indictor of the battery level of the third device, wherein the third visual indicator is different from the first visual indicator and the second visual indicator.
11) The first device of claim 1, the one or more programs further including instructions for: while the first device is in the wireless charging state in which the first device is being wirelessly charged by the wireless charging device and a visual indication of charge status for a third device is not displayed on the display of the first device, detecting that the third device has entered a wireless charging state in which the third device is being wirelessly charged by the wireless charging device; and in response to detecting that the third device has entered a wireless charging state: determining whether the third device is a preferred device; in accordance with a determination that the third device is a preferred device, forgoing displaying, on the display of the first device, the visual indication of charge status for the third device; and in accordance with a determination that the third device is not a preferred device, displaying, on the display of the first device, the visual indication of charge status for the third device.
8) The first device of claim 2, the one or more programs further including instructions for: in accordance with a determination that the first device is in a first state, displaying the first visual indicator in a first manner; and in accordance with a determination that the first device is in a second state, displaying the first visual indicator in a second manner different from the first manner.
19. The first device of claim 1, the one or more programs further including instructions for: in response to detecting that the second device has entered the wireless charging state while the first device is in the wireless charging state, determining whether the first device is in a low disturbance condition; in accordance with a determination that the first device is in a low disturbance condition, displaying, on the display, a low disturbance indication of charge status for the second device; and in accordance with a determination that the first device is not in a low disturbance condition, displaying, on the display, a fourth visual indication of charge status for the second device.
9) The first device of claim 8, wherein the first state is a low battery state and the second state is a full battery state.
6. The first device of claim 1, wherein displaying a charge level of a device includes displaying one or more of: a textual indication of charge level, a graphical indication of charge level, an animation representative of charge level, and a color-based indication representative of charge level.
10) The first device of claim 2, the one or more programs further including instructions for: while concurrently displaying the first visual indictor of the battery level of the first device and the second visual indictor of the battery level of the second device, detecting that the second device is no longer in a charging state; and subsequent to detecting that the second device is no longer in the charging state, continuing to display the first visual indicator of the battery level of the first device concurrently with the second visual indicator of the battery level of the second device.
1) 1. A first device, comprising: a display; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: while the first device is in a wireless charging state in which the first device is being wirelessly charged by a wireless charging device and a visual indication of charge status for a second device is not displayed on the display of the first device, detecting that the second device has entered a wireless charging state in which the second device is being wirelessly charged by the wireless charging device; in response to detecting that the second device has entered the wireless charging state, displaying, on the display of the first device, a first visual indication of charge status for the second device that includes a charge level of the second device; detecting that the second device has been removed from the wireless charging device, wherein the first device is in the wireless charging state when the second device is removed from the wireless charging device; and in response to detecting that the second device has been removed from the wireless charging device, displaying, on the display of the first device, a second visual indication of charge status for the second device, wherein: the second visual indication is displayed at a location on the display of the first device that includes a charge level of the second device; and the second visual indication is initially displayed after detecting removal of the second device from the wireless charging device.
11) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a first device with a display, the one or more programs including instructions for: while displaying, on the display, a battery status indicator indicating a battery level of the first device without displaying a battery status for a second device different from the first device, detecting a first user input; and in response to detecting the first user input, concurrently displaying a first visual indictor of a battery level of the first device and a second visual indictor of a battery level of the second device different from the first visual indicator.

12) A computer-implemented method, comprising: at a first device with a display: while displaying, on the display, a battery status indicator indicating a battery level of the first device without displaying a battery status for a second device different from the first device, detecting a first user input; and in response to detecting the first user input, concurrently displaying a first visual indictor of a battery level of the first device and a second visual indictor of a battery level of the second device different from the first visual indicator.
26. A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display, wherein the electronic device is a first device, the one or more programs including instructions for: while the first device is in a wireless charging state in which the first device is being wirelessly charged by a wireless charging device and a visual indication of charge status for a second device is not displayed on the display of the first device, detecting that the second device has entered a wireless charging state in which the second device is being wirelessly charged by the wireless charging device; in response to detecting that the second device has entered the wireless charging state displaying, on the display of the first device, a first visual indication of charge status for the second device that includes a charge level of the second device; detecting that the second device has been removed from the wireless charging device, wherein the first device is in the wireless charging state when the second device is removed from the wireless charging device; and in response to detecting that the second device has been removed from the wireless charging device, displaying, on the display of the first device, a second visual indication of charge status for the second device, wherein: the second visual indication is displayed at a location on the display of the first device that includes a charge level of the second device; and the second visual indication is initially displayed after detecting removal of the second device from the wireless charging device.


The claims of Patent 10,951,043 disclose all the features of claims of the instant application 17/197987 with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having claims 1-75 of Patent 10,951,043 to modify the claims to achieve the features of claims of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (USPGPUB: 20170133881; Filed Date: Nov. 10, 2016, hereinafter “Cho”) in view of Bell et al. (20160013678; Filed Date: Jul. 14, 2014 hereinafter "Bell").
Regarding independent claim 2, Cho teaches: A first device, comprising: a display; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: (Cho − [0089] The electronic device 101 may include a control circuit 310, a display apparatus 320, a communication circuit 330, a sensor circuit 340, a power management circuit 350, a memory 360, and a wireless power transmission/reception conductive pattern 370.)
while displaying, on the display, a battery status indicator indicating a battery level of the first device without displaying a battery status for a second device different from the first device, detecting a first user input; (Cho – [0089] When the electronic device 101 senses the first external electronic device 102, the electronic device 101 may select a wireless power transmission/reception conductive pattern element corresponding to the sensed external electronic device among multiple wireless power transmission/reception conductive pattern elements, and may charge the first external electronic device 102 by using the selected wireless power transmission/reception conductive pattern element. [0052] The display 160, may include a touch screen, and may receive a touch input, a gesture input, a proximity input, or a hovering input provided by an electronic pen or a body part of the user.)
Cho does not explicitly teaches: and in response to detecting the first user input, concurrently displaying a first visual indictor of a battery level of the first device and a second visual indictor of a battery level of the second device different from the first visual indicator. 
However, Bell teaches: and in response to detecting the first user input, concurrently displaying a first visual indictor of a battery level of the first device and a second visual indictor of a battery level of the second device different from the first visual indicator. (Bell − Fig. 5 [0059] FIG. 5 is an exemplary embodiment of a wireless power charging UI 500. wireless power manager application in order to select one or more wireless power device to charge. [0062-0063] Charge off area 502, a user may select one of client devices from charge off area 502 and drag and drop into the 508 charging area. For example dragging watch to charging area 508. Displaying battery level icon 506 in the charging area 508. Fig. 5 displaying a first and second battery level icon 506.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have combined the teaching of Cho with the teaching of Bell as both inventions are related to monitoring wireless charging of one or more devices. Adding the teaching of Bell to include wireless power manager application UI allows a user to select and deselect one or more devices to monitor battery level status.
Regarding dependents claim 5, Cho, and Bell discloses all the features with respect to claim 2 as outlined above
Cho teaches: wherein concurrently displaying the first visual indictor of the battery level of the first device and the second visual indictor of the battery level of the second device different from the first visual indicator further includes: in accordance with a determination that the first device is in a charging state, concurrently displaying the first visual indicator with a first charging status indicator; (Cho – [0119] [0152] Fig. 6B, 670 first device, 671 second device, 692 mobile device charge status, 693, smartwatch device charge status.)
and in accordance with a determination that the second device is in a charging state, concurrently displaying the second visual indicator with a second charging status indicator. (Cho – [0119] [0152] Fig. 6B, 670 first device, 671 second device, 692 mobile device charge status, 693, smartwatch device charge status.)
Regarding dependents claim 6, Cho, and Bell discloses all the features with respect to claim 2 as outlined above
Cho teaches: The first device of claim 2, wherein the first visual indicator and the second visual indicator include at least one of a graphical indicator and a textual indicator. (Cho – [0119] [0152] Fig. 6B, 670 first device, 671 second device, 692 mobile device charge status, 693, smartwatch device charge status. Charging bar for first and second device. Text information of the percentage for charging level)
Regarding dependents claim 7, Cho, and Bell discloses all the features with respect to claim 2 as outlined above
Cho teaches: while displaying the first visual indictor of the battery level of the first device and the second visual indictor of the battery level of the second device different from the first visual indicator: detecting a third device in communication with the first device; in response to detecting the third device, displaying a third visual indictor of the battery level of the third device, wherein the third visual indicator is different from the first visual indicator and the second visual indicator. (Cho − [0160] FIG. 7 illustrates an electronic device mounted on a table, according to an embodiment of the present disclosure Referring to FIG. 7, the electronic device 101, including a display apparatus 710, is shown mounted on a table. The display apparatus 710 may display at least one piece of placement information on a wireless power transmission/reception conductive pattern element selected in response to sensing at least one external electronic device, such as first, second, and third external electronic devices 720, 730, and 740, placed on the electronic device 710)
Regarding dependents claim 10, Cho, and Bell discloses all the features with respect to claim 2 as outlined above
Cho teaches: while concurrently displaying the first visual indictor of the battery level of the first device and the second visual indictor of the battery level of the second device, (Cho – [0089] When the electronic device 101 senses the first external electronic device 102, the electronic device 101 may select a wireless power transmission/reception conductive pattern element corresponding to the sensed external electronic device among multiple wireless power transmission/reception conductive pattern elements, and may charge the first external electronic device 102 by using the selected wireless power transmission/reception conductive pattern element.)
Cho does not explicitly teaches: detecting that the second device is no longer in a charging state; and subsequent to detecting that the second device is no longer in the charging state, continuing to display the first visual indicator of the battery level of the first device concurrently with the second visual indicator of the battery level of the second device.
However, Shimada teaches: detecting that the second device is no longer in a charging state; and subsequent to detecting that the second device is no longer in the charging state, continuing to display the first visual indicator of the battery level of the first device concurrently with the second visual indicator of the battery level of the second device. (Shimada – [0141] A display example of the updated display unit 12 will be described with reference to FIG. 13. FIG. 13 is a diagram showing a display example of the display unit 12. In the display screen example 1301 of FIG. 13, the case where the digital camera 3 is removed from the state of the charging stand 2 shown in FIG. 3 is shown.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have combined the teaching of Cho and Bell with the teaching of Shimada as each inventions are related to monitoring wireless connection of one or more devices. Adding the teaching of Shimada to include single viewing screen allows a user to monitor multiple devices on a single screen and improves tracking of each device charging status.
Regarding independent claim 11, is directed to a non-transitory computer-readable storage medium. Claim 11 have similar/same technical features/limitation as claim 2 and the claims are rejected under the same rationale.
Regarding independent claim 12, is directed to a method. Claim 12, have similar/same technical features/limitation as claim 2 and the claims are rejected under the same rationale.

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Bell as applied to claims 2, 5-7, 10-12 above, and further in view of Shimada et al. (JP 2013017282; PUB DATE: Jan. 01, 2013 hereinafter "Shimada"). 
Regarding dependents claim 3, Cho, and Bell discloses all the features with respect to claim 2 as outlined above
Cho teaches: while concurrently displaying the first visual indictor of the battery level of the first device and the second visual indictor of the battery level of the second device, (Cho – [0052] The display 160 may include a touch screen, and may receive a touch input, a gesture input, a proximity input, or a hovering input provided by an electronic pen or a body part of the user.)
Cho does not explicitly teaches: ceasing to detect communication between the first device and the second device; and subsequent to ceasing to detect communication between the first device and the second device, ceasing to display the second visual indicator of the battery level of the second device while continuing to display the first visual indicator of the battery level of the first device.
However, Shimada teaches: ceasing to detect communication between the first device and the second device; and subsequent to ceasing to detect communication between the first device and the second device, ceasing to display the second visual indicator of the battery level of the second device while continuing to display the first visual indicator of the battery level of the first device. (Shimada – [0141] A display example of the updated display unit 12 will be described with reference to FIG. 13. FIG. 13 is a diagram showing a display example of the display unit 12. In the display screen example 1301 of FIG. 13, the case where the digital camera 3 is removed from the state of the charging stand 2 shown in FIG. 3 is shown.)
and subsequent to ceasing to detect communication between the first device and the second device, ceasing to display the second visual indicator of the battery level of the second device while continuing to display the first visual indicator of the battery level of the first device. (Shimada – [0141] A display example of the updated display unit 12 will be described with reference to FIG. 13. FIG. 13 is a diagram showing a display example of the display unit 12. In the display screen example 1301 of FIG. 13, the case where the digital camera 3 is removed from the state of the charging stand 2 shown in FIG. 3 is shown.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have combined the teaching of Cho and Bell with the teaching of Shimada as each inventions are related to monitoring wireless connection of one or more devices. Adding the teaching of Shimada to include single viewing screen allows a user to monitor multiple devices on a single screen and improves tracking of each device charging status.
Regarding dependents claim 4, Cho, and Bell discloses all the features with respect to claim 2 as outlined above
Cho teaches: while concurrently displaying the first visual indictor of the battery level of the first device and the second visual indictor of the battery level of the second device, (Cho – [0052] The display 160 may include a touch screen, and may receive a touch input, a gesture input, a proximity input, or a hovering input provided by an electronic pen or a body part of the user.)
Cho does not explicitly teaches: ceasing to detect communication between the first device and the second device; and in response to ceasing to detect communication between the first device and the second device, ceasing to display the second visual indicator of the battery level of the second device while continuing to display the first visual indicator of the battery level of the first device.
However, Shimada teaches: ceasing to detect communication between the first device and the second device; and in response to ceasing to detect communication between the first device and the second device, ceasing to display the second visual indicator of the battery level of the second device while continuing to display the first visual indicator of the battery level of the first device. (Shimada – [0141] A display example of the updated display unit 12 will be described with reference to FIG. 13. FIG. 13 is a diagram showing a display example of the display unit 12. In the display screen example 1301 of FIG. 13, the case where the digital camera 3 is removed from the state of the charging stand 2 shown in FIG. 3 is shown.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have combined the teaching of Cho and Bell with the teaching of Shimada as each inventions are related to monitoring wireless connection of one or more devices. Adding the teaching of Shimada to include single viewing screen allows a user to monitor multiple devices on a single screen and improves tracking of each device charging status.

Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Bell as applied to claims 2, 5-7, 10-12 above, and further in view of Tuli US PGPUB: 20140364173, Filed Date: Jun 5, 2013, hereinafter Tuli. 
Regarding dependents claim 8, Cho, and Bell discloses all the features with respect to claim 2 as outlined above
Cho does not explicitly teaches: in accordance with a determination that the first device is in a first state, displaying the first visual indicator in a first manner; and in accordance with a determination that the first device is in a second state, displaying the first visual indicator in a second manner different from the first manner.
However, Tuli teaches: in accordance with a determination that the first device is in a first state, displaying the first visual indicator in a first manner; (Tuli – [0050] the mobile terminal 10, a low power mode of the mobile terminal 10 (e.g., the low power mode screen that may be presented on the display 28 during the charging operation) may be updated to show the charging status of the mobile terminal 10, as well as the charging status of the user device.) 
and in accordance with a determination that the first device is in a second state, displaying the first visual indicator in a second manner different from the first manner. (Tuli − [0047] User device 100a is currently at 80% of its full charge capacity and has 21 minutes left until it is fully charged. Once the charging operation with respect to user device 100a is completed, the charging operation for user device 100b would at that time begin, and the charging status of user device 100b will begin to progress towards 100% completion in this example.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have combined the teaching of Cho and Bell with the teaching of Tuli as each inventions are related to monitoring wireless connection of one or more devices. Adding the teaching of Tuli to include single viewing screen allows a user to display conditions for when devices batteries are at low charge thereby improves tracking of each device charging status.
Regarding dependents claim 9, Cho, and Bell discloses all the features with respect to claim 8 as outlined above
Cho does not explicitly teaches: wherein the first state is a low battery state and the second state is a full battery state.
However, Tuli teaches: wherein the first state is a low battery state and the second state is a full battery state. (Tuli − [0047] User device 100a is currently at 80% of its full charge capacity and has 21 minutes left until it is fully charged. Once the charging operation with respect to user device 100a is completed, the charging operation for user device 100b would at that time begin, and the charging status of user device 100b will begin to progress towards 100% completion in this example. Tuli – [0050] the mobile terminal 10, a low power mode of the mobile terminal 10 (e.g., the low power mode screen that may be presented on the display 28 during the charging operation) may be updated to show the charging status of the mobile terminal 10, as well as the charging status of the user device.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARL E BARNES JR/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177